Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Corus Entertainment provides fiscal 2008 guidance TORONTO, Sept. 26 /CNW/ - Corus Entertainment Inc. (TSX:CJR.B; NYSE:CJR) updated investors today on the Company's fiscal year 2008 strategic priorities and provided near-term financial guidance for the 2008 fiscal year. Corus executives confirmed that the Company will achieve its consolidated free cash flow target and its EBITDA guidance for the fiscal year ending August 31, 2007. Corus will release its audited year-end results on October 25, 2007. John Cassaday, President and Chief Executive Officer, commented, "For fiscal year 2008, we are targeting free cash flow of $90 to $110 million and consolidated EBITDA of $250 to $260 million." "We are confident that we can continue to grow our business again in fiscal 2008," added Cassaday. "We are anticipating strong economic growth for Canada, as well as continued growth for our two core businesses, specialty television and radio." A full audio and PowerPoint archive of Corus Entertainment's presentation to investors is available on the Company's website under "Investor Information". Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising and digital audio services, television broadcasting, children's book publishing and children's animation.
